Title: To Alexander Hamilton from Philip Schuyler, 27 March 1801
From: Schuyler, Philip
To: Hamilton, Alexander


Albany Friday. March 27, 1801.
My dear Sir,
I am happy that you have escaped the danger with which you was threatened by the fire in the vessel in which you were. Had you perished, my calamity would have been compleat. I thank heaven that it is otherwise. I am, however, not perfectly at ease on your account—that unremitted exertion of the mind, and without bodily exercise, will injure if not destroy the machine. Let me, therefore, intreat you to attend to your health.
We are all well, and all unite in love to you, my dear Eliza and the children.
Ever most affectionately yours
Ph. Schuyler
